916 A.2d 47 (2007)
281 Conn. 901
STATE of Connecticut
v.
Andre D. MARTIN.
Supreme Court of Connecticut.
Decided January 4, 2007.
C. Robert Satti, Jr., senior assistant state's attorney, in support of the petition.
Arthur L. Ledford, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 98 Conn.App. 458, 909 A.2d 547 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that there was insufficient evidence of the crimes of attempt to possess one kilogram or more of marijuana with the intent to sell, possession of four ounces or more of marijuana, and conspiracy to violate the drug laws?"
The Supreme Court docket number is SC 17802.